Citation Nr: 0209447	
Decision Date: 08/08/02    Archive Date: 08/21/02

DOCKET NO.  00-00 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for adenocarcinoma of the 
left kidney.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Knight Enferadi, Associate Counsel


INTRODUCTION

This veteran had active service from March 1951 to December 
1953.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 1999 rating decision by the Department of 
Veterans Affairs (VA) Houston, Texas Regional Office (RO).  

The Board remanded this matter in March 2001 for further 
development to include a current VA examination related to 
the matter on appeal.  All Remand directives were 
accomplished and there is no further need for additional 
development at this time.  


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable decision 
of the veteran's appeal has been obtained by the RO.

2. No competent medical evidence has been submitted linking 
the veteran's post-service development of renal cell 
carcinoma to his period of active service or any incident 
therein.


CONCLUSION OF LAW

The veteran's adenocarcinoma was not incurred in or 
aggravated by active service, and may not be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a veteran in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the veteran and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 et 
seq. (West Supp. 2001)).  In addition, VA recently 
promulgated regulations that implement the statutory changes 
effected by the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 
(2000) [to be codified as amended at 38 U.S.C. A. § 5103A 
(West Supp. 2001)].

In this veteran's case, he was provided with a statement of 
the case (SOC) in February 2002 that contained all pertinent 
law and regulations.  Also, in May 2002, the veteran had a 
personal hearing as requested.  Further, in the Board Remand 
dated in March 2001, the veteran was notified of the new 
regulation and informed of VA's obligations to comply 
accordingly.  Thus, there is no indication that the Board's 
present review of the claim will result in any prejudice to 
the veteran.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  

Analysis

The veteran contends that he is entitled to service 
connection for his left kidney adenocarcinoma.  Essentially, 
he maintains that during service, he was exposed to an 
unsterile procedure and subsequently developed a urinary 
tract infection.  He alleges that he was misdiagnosed with 
prostatitis when in reality, he had a kidney disorder that 
developed later into the adenocarcinoma of the left kidney 
for which he ultimately had treatment.  

The Board notes that the veteran is entitled to service 
connection for disability resulting from disease or injury 
coincident with active service, or if preexisting such 
service, was aggravated therein.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. §§ 3.303, 3.306(a) (2001).  The veteran is 
also entitled to service connection on a presumptive basis, 
if the disability becomes manifest to a compensable degree 
within one year after the veteran's separation from service.  
38 U.S.C.A. §§ 1101, 1102(3), 1110, 1112, 1113, 5017 (West 
1991 and Supp. 2001); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.159).  

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service-connected, unless clearly attributable to 
intercurrent causes.  To show chronic disease in service 
there is required a combination of manifestations so as to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2001).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2001).

The Board notes that the veteran's service medical records 
are silent for any pertinent notations, complaints, or any 
related diagnosis.  An enlistment examination dated in March 
1951 records normal findings.  A December 1953 separation 
examination and attached clinical record reveal chronic 
prostatitis and contracted bladder disorder, with indicated 
urological treatment.  Otherwise, there is nothing noted 
during service that relates to the veteran's current claim on 
appeal.  Thus, in this regard, the veteran's claim fails.  

The veteran has experienced urologic problems for many years 
and has undergone urodynamic evaluations to assess and 
subsequently treat his associated symptoms.  Private progress 
notes extending from December 1996 to January 1997 reveal the 
veteran's extensive past medical history with urologic 
disorders and the incidental finding of a renal mass during 
treatment of his recurrent urinary tract infections.  
Evaluations dated in May 1996 to August 1996 disclose that a 
renal mass was located and a bone scan was suggested to rule 
out cancer.  In August 1996, a VA renal ultrasound was 
performed.  The impression rendered was left kidney large 
mass lesion, most likely malignant.  

In January 1997, the veteran underwent a nephrectomy at a 
private facility and was diagnosed with renal cell carcinoma.  
VA examination in February 1997 disclosed the veteran's past 
medical urologic history and nothing more pertinent to his 
current claim was disclosed at that time.  In March 1999, the 
veteran claimed entitlement to service connection for his 
left kidney disorder.  He reported at that time that he had 
been told by his doctor that his medical problem all along 
had not been that of prostatitis, rather, he had been 
experiencing a kidney disorder.  

In a private medical opinion dated in March 1999, the 
physician stated that the veteran had been under care since 
February 1997 for symptoms associated with his renal cell 
carcinoma.  The physician stated that the veteran had not 
been treated for prostatism.  The physician also reported 
that when the veteran had last been treated in February 1999, 
his examination was unremarkable and that his renal function 
was stable.  In an opinion provided in December 1999 in 
response to an inquiry made by the veteran's representative, 
a private physician stated that the veteran had a long 
history of problems with recurrent urinary tract infections.  
Noted is that the veteran developed renal cancer and that his 
kidney was removed in 1997, at which time other symptoms had 
resolved.  A VA examination in July 2000 focused on the 
veteran's history of urologic difficulties.  
The most probative evidence of record against entitlement to 
service connection for renal adenocarcinoma is that from VA 
examination in April 2001.  At that time, the examiner noted 
the veteran's extensive history of urinary tract infections 
that began in service, subsequent treatment, and prostatitis.  
Further, in pertinent part, the examiner stated that in 
association with a urodynamic evaluation and subsequent 
cystoscopy and upper tract imaging, an incidental finding of 
a renal mass occurred.  Final pathology following a radical 
nephrectomy indicated renal cell carcinoma.  The examiner 
concluded that on review of pertinent medical literature and 
the veteran's past medical history as a whole, there was no 
relationship between any urinary tract infections and the 
later development of renal cell carcinoma.  Moreover, the 
examiner discounted the veteran's belief that had he been 
treated appropriately and properly diagnosed, his renal cell 
carcinoma would have been addressed earlier.  

As to the veteran's contentions, the examiner noted that they 
were not medically valid in that the veteran had demonstrated 
lower tract symptoms and was treated accordingly.  The 
examiner further remarked that there was no reason to believe 
that a renal cell carcinoma would have been present for 40 
years, since separation from service, or that it might have 
been determined earlier or could have been treated in any 
other way than a nephrectomy, which was the appropriate 
procedure performed on discovery of the renal mass.  

While it is the veteran's theory that a misdiagnosis and 
inappropriate treatment during service is what lead to the 
development of his renal cell carcinoma, the medical evidence 
dictates otherwise.  Moreover, the Board notes that a lay 
person, untrained in the field of medical diagnostics, is 
incompetent to offer an opinion which requires specialized 
medical knowledge.  Lathan v. Brown, 7 Vet. App. 359, 365 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Neither the veteran nor his representative has offered any 
competent medical evidence in support of the claim on appeal.  
Essentially, neither the veteran's statements nor those of 
his representative constitute competent medical evidence 
because there is no indication that they have the medical 
training or expertise to competently link the veteran's renal 
cell adenocarcinoma to his urologic problems in service.  See 
Heuer v. Brown, 7 Vet. App. 379, 384 (1995).

Therefore, in light of the above, the veteran's claim fails 
both on a direct and presumptive basis.  38 U.S.C.A. §§ 1101, 
1102(3), 1110, 1112, 1113, 5017; 38 C.F.R. §§ 3.303, 
3.306(a), 3.307, 3.309.  There is nothing to substantiate 
evidence of renal cell carcinoma coincident with service, or 
within a year of separation from service.  The record is 
clear that the veteran's kidney cancer was not diagnosed 
until 1996, many years after service.  

Thus, upon consideration of the doctrines of "relative 
equipoise" and "reasonable doubt," the Board concludes 
that there is not an approximate balance between positive and 
negative evidence as to the merits of the veteran's claim; 
therefore, the benefit of the doubt in resolving this issue 
may not be given to the veteran.  38 U.S.C.A., §§ 1154, 5107 
(West 1991).


ORDER

Service connection for adenocarcinoma of the left kidney is 
denied.  



		
	V. L. Jordan 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

